DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated July 21, 2020 was submitted on November 20, 2020.  Claim 1 was amended.  Claims 1-13 are currently pending.  Claims 5-13 have been withdrawn from consideration.
The amendments to claim 1 have overcome the rejections under 35 U.S.C. §112(b) of claims 1-4 (¶¶ 8-9 of the Office Action) and the 35 U.S.C. §103 rejection of claims 1-4 (¶¶ 13-18 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-4 has been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. §103 as being unpatentable over Howe et al. (German Patent Publication No. DE 10 2011 050 102 A1, machine language translation provided and cited below, cited in previous Office Action) in view of Fox et al. (U.S. Patent Application Publication No. 2013/0216757 A1).
Regarding claim 1, Howe discloses a method for manufacturing a component for use in a vehicle interior ([0035] of Howe, manufacture of automotive B-pillar which is an interior component), comprising the following steps: receiving a flat, bendable element by way of at least one holding element (FIG. 1A of Howe, fiber composite mat #1 picked up by grippers #3), and the holding element points in the direction of a second half of the shaping tool which is arranged opposite the first half of the shaping tool (FIG. 1A of Howe, grippers #3 point towards mold #2); bending the flat, bendable element by way of at least partial retraction or extension of the grippers into the first half of the shaping tool and out of the first half of the shaping tool respectively (FIG. 1B of Howe, fiber composite mat #1 bent by retraction and extension of grippers); arranging a carrier element on the second half of the shaping tool in a manner such that a surface of the carrier element which at least regionally corresponds to the shape of the bent element faces the bendable element ([0035] of Howe, fiber composite mat inserted directly into motor vehicle component such as B-pillar); at least regional depositing of an adhesive onto a side of the carrier element which faces the bendable element and/or onto a side of the bendable element which faces the carrier element ([0026] of Howe, composite mat #1 includes homogenously distributed resin which is therefore necessarily present on surface facing motor vehicle component and which necessarily acts as an adhesive); pressing the bendable element onto the carrier element by way of moving at least one of the halves of the shaping tool in the direction of the respective other half of the shaping tool and/or by way of extending the holding element (FIG. 1C, [0041] of Howe); and curing the adhesive ([0026] of Howe, resin is a thermally activated adhesive and laminate is cured).
Howe does not specifically disclose that the gripper is arranged on a cylinder pin extendably and retractably arranged in a guide hole in a first half of a shaping tool, wherein the holding element is sinkable into the guide hole and bending the flat, bendable element by way of at least partial retraction or extension of the cylinder pin.  Moreover, Howe depicts the grippers being extended and retracted (FIGS. 1A-1C) and discloses that the grippers pass through the presser element (Abstract of Howe) but does not disclose guide holes or the mechanism use to extend and retract the grippers.  Howe, however, discloses that the gripper can be a needle gripper or a suction gripper combined with a needle gripper ([0028] of Howe).  Fox discloses a method for manufacturing a vehicle trim component which includes disposing a fiber panel onto a surface of a mold using a retractable pin assembly (Abstract, FIG. 13 of Fox).  As disclosed in Fox, the pins penetrate the fiber panel to secure the panel during the molding operation ([0068] of Fox).  As also disclosed in Fox, the pins in Fox are extendably and retractably arranged in a guide hole in a first half of a shaping tool and are sinkable into the guide hole (FIGS. 15-18 of Fox).  According to Fox, by retracting the pins into guide holes during molding, resin can fill the voids formed by the pins allowing a substantially smooth component to be formed ([0069] of Fox).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to arrange the needle or needle/suction grippers as pins sinkable into guide holes as recited in claim 1 in order to allow resin to fill the voids formed by the pins during molding thereby allowing a substantially smooth component to be formed as disclosed by Fox ([0069] of Fox).
Regarding claim 2, Howe discloses that the flat, bendable element is received by way of at least three holding elements (FIG. 1 of Howe, 4 grippers depicted) which would be arranged on cylinder pins in the modified method (see obviousness analysis regarding claim 1 above).
Regarding claim 3, Howe discloses that the flat, bendable element bears on a surface of the first half of the shaping tool in a retracted condition of the grippers (FIG. 1C of Howe, fiber composite mat #1 bears on surface of molding strips #5 with outer grippers #3a and #3d in retracted position) which would be arranged on cylinder pins in the modified method (see obviousness analysis regarding claim 1 above).  Accordingly, at least one of the cylinder pins (i.e., the actuating mechanisms for the outer grippers) would be in a retracted condition in the modified method.
Regarding claim 4, Howe discloses that the flat, bendable element is a glass plate ([0008] of Howe, fiber composite material mat #1 can be a glass fiber mat; glass fiber mat would be a plate or a flat thin piece of material comprising glass or a “glass plate”).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Howe and Reinhold fail to teach or suggest a holding element arranged on a cylinder pin extendably and retractably arranged in a guide hole as recited in claim 1.  The rejection, however, is now relying upon the newly cited Fox reference to address this limitation (see rejection of claim 1 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746